UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 18, 2006*
                            Decided November 13 , 2006

                                       Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-2519

JAMES E. McROY,                                 Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Northern
                                                District of Illinois, Eastern Division
      v.
                                                No. 03-C-6756
MICHAEL SHEAHAN, et al.,
    Defendants-Appellees.                       Ruben Castillo,
                                                Judge.

                                     ORDER

       James McRoy brought this suit under 42 U.S.C. § 1983, alleging that the
Cook County Department of Corrections (CCDOC) infringed upon his First and
Fourteenth Amendment rights to freely exercise his Muslim faith while he was
incarcerated. The district court granted summary judgment for the defendants, and
we affirm.


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2519                                                                   Page 2

       Between August 2003 and September 2004, the time frame of McRoy’s
complaint, the CCDOC instituted a religious services schedule for security
purposes, so that it could control the times when outside ministers entered the
prison and also prepare proper measures for prisoner gatherings. The schedule
allotted time for Muslim services every Monday, Wednesday, and Saturday. Some
of the Muslim services, however, were canceled. The CCDOC canceled services if a
imam, or Muslim minister, did not come to the prison to lead the service. The
CCDOC also cancelled services for security concerns when it was short-staffed and
did not have the personnel to safely transport prisoners and supervise gatherings.
Lastly, the CCDOC cancelled services when the prison was on lockdown, a time
when movement within the prison was kept to a minimum so that personnel could
thoroughly search the premises to locate security breaches and uncover contraband.
Under these three circumstances, all services of all faiths were cancelled.

       Sometimes, however, McRoy was prohibited from attending a service even
when it was not cancelled. The CCDOC had a policy of not mingling prisoners from
different “pods” (smaller units of cells into which each of the CCDOC’s divisions is
further divided). Indeed, it used the pods to keep certain groups apart from one
another to avoid altercations. The CCDOC also avoided the congregation of too
large a group of prisoners because of the difficulty in controlling them all.
Therefore, only one pod at a time was allowed to attend any event, whether it was
religious or not and without regard to denomination. Even with this restriction, if
two imams arrived to conduct services, they could accommodate all four pods in
McRoy’s division in the allotted time frame. Certain pods were prohibited from
attending services only on days when just a single imam was available. As an
additional security measure, the CCDOC strip-searched all prisoners leaving their
pods for any reason, in order to control the movement of contraband and weapons
throughout the prison. Attendees of any religious service were subject to the
searches. In addition to allowing services for inmates, the CCDOC also had
learning and religious “tiers” to which prisoners could apply in order to focus on
faith or reading during their incarceration. These areas were non-denominational
and open to all prisoners including McRoy. Prisoners were allowed to keep religious
material in their cells, and all ministers were allowed to bring religious material for
distribution to prisoners.

       On appeal, McRoy essentially renews the arguments he made in the district
court and asserts generally that unspecified material facts remain in dispute, and
that his claims should be allowed to proceed to trial. McRoy reiterates that the
CCDOC infringed upon his free exercise rights by canceling Muslim services at the
prison, limiting the times and frequency of Muslim services, limiting the number of
prisoners who can attend each service, strip-searching attendees of Muslim
services, restricting the ability of imams to bring publications to the prisoners, and
not having a Muslim-specific living area within the prison.
No. 05-2519                                                                   Page 3

       Although we take the facts in the light most favorable to McRoy, his
conclusory denials of the defendant’s facts and his own conclusory allegations
unsupported by specific facts will not suffice. See Payne v. Pauley, 337 F.3d 767,
770, 773 (7th Cir. 2003) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888
(1990)). McRoy’s claims fail for substantially the same reasons expressed in the
district court’s thorough thirty-page opinion. In considering the cancellations and
limitations of Muslim services and the strip-searches, the district court applied the
standards set out by the Supreme Court in Turner v. Safley, 482 U.S. 78, 64-85, 89
(1987), and this court in Hadi v. Horn, 830 F.2d 779, 784 (7th Cir. 1987), and
correctly held that the CCDOC had a legitimate security justification for any
infringement on McRoy’s exercise of his faith. McRoy has not pointed to anything
in the record to suggest that the CCDOC’s asserted security reasons were
pretextual or that the measures were applied in a discriminatory manner. The
district court’s opinion also properly notes the lack of evidence in the record to
support McRoy’s claims that imams are prevented from providing prisoners with
religious materials or that adherents of any other faith enjoy faith-based religious
living units or learning resources that are denied to Muslims.

      Accordingly, the decision of the district court is AFFIRMED.